IN THE SUPREME COURT OF IOWA
                             No. 28 / 05-1290

                             Filed May 11, 2007

CHERYL C. WOODS,

       Appellant,

vs.

STEVEN YOUNG, DEAN LERNER,
ROBERT GALBRAITH, DEPARTMENT OF
INSPECTIONS AND APPEALS, and
THE STATE OF IOWA,

      Appellees.
________________________________________________________________________
       On review from the Iowa Court of Appeals.



       Appeal from the Iowa District Court for Polk County, Robert J.

Blink, Judge.



       Appeal from dismissal of cause of action for retaliatory discharge

from   employment.      DECISION      OF   COURT   OF   APPEALS     AND

JUDGMENT OF DISTRICT COURT AFFIRMED.



       Pamela J. Walker of Sherinian & Walker Law Firm, West

Des Moines, for appellant.



       Thomas J. Miller, Attorney General, and Jeffrey C. Peterzalek and

John R. Lundquist, Assistant Attorneys General, for appellees.
                                       2

CADY, Justice.

      This appeal was brought after the district court dismissed the

appellant’s lawsuit for retaliatory discharge. We transferred the case to

the court of appeals.   The court of appeals affirmed the district court

decision without an opinion under Iowa Rule of Appellate Procedure

6.24(1) and (4). We granted further review. Upon our review, we affirm

the district court judgment.

      I. Background Facts and Proceedings.
      This lawsuit evolves from two prior lawsuits. In the first lawsuit,

Cheryl Woods brought a small claims action against her employer, the

State of Iowa, after it refused to reimburse her for expenses incurred in

her employment.    She recovered a judgment.      In the second lawsuit,

Woods sued the State for retaliatory discharge from employment. She

alleged the State terminated her from her employment for pursuing the

small claims action, in violation of Iowa’s Wage Collection Act, Iowa Code

chapter 91A (2003), and in violation of public policy derived from the

prohibition under Iowa Code section 91A.10(5) against terminating an

employee for bringing an action against an employer. The second lawsuit

was terminated when the district court granted the State’s motion to

dismiss.   The district court held chapter 91A did not create a private

cause of action for an employee. It also held there was no common law

action for wrongful discharge based on public policy derived from chapter

91A, and in particular section 91A.10(5).     Woods did not appeal the

district court’s order and judgment.

      Woods then filed the present action based on the same underlying

facts. However, Woods alleged she was terminated from her employment

contrary to the public policy as derived from a criminal statute, Iowa
                                    3

Code section 720.4, prohibiting tampering with a witness.           Woods

claimed she was terminated due to the testimony and evidence she

presented during the hearing in the small claims action.

      The district court dismissed the action, and Woods filed this

appeal.   She claims the doctrine of res judicata does not preclude a

second wrongful termination action after dismissal of the first wrongful

termination action because the first dismissal was not based on the

merits of her prior claim. Instead, she claims the lawsuit was dismissed

because claims concerning discharge from employment under chapter

91A are required to be brought in district court by the labor

commissioner, not by private parties. See Iowa Code § 91A.10(5) (“Any

employee may file a complaint with the commissioner alleging discharge

or discrimination within thirty days after such violation occurs.”).

Consequently, Woods claims the current lawsuit is a different claim than

the first lawsuit because it is based on a private cause of action

independent of chapter 91A, and is outside the doctrine of res judicata.
      II. Issue and Standard of Review.

      “On further review, we can review any or all of the issues raised on

appeal or limit our review to just those issues brought to our attention by

the application for further review.” Anderson v. State, 692 N.W.2d 360,

363 (Iowa 2005).     The issue brought to our attention by Woods’s

application for further review is the same issue she presented in her

original appeal and to the district court. The issue we must decide is

whether the district court properly applied the doctrine of res judicata in

granting the State’s motion to dismiss.

      We review a motion to dismiss for errors at law. Crall v. Davis, 714
N.W.2d 616, 619 (Iowa 2006).      Thus, “we are not . . . bound by the
                                     4

district court’s legal conclusions or application thereof.”      Wilson v.

Ribbens, 678 N.W.2d 417, 418 (Iowa 2004). However, if the district court

made findings of fact in ruling on the motion, we are bound by those

findings “so long as they are supported by substantial evidence.”        Id.

Substantial evidence will generally support the findings if they were

deduced from the pleadings. Id.

      III. Discussion.

      The doctrine of res judicata requires the dismissal of this action.

Although Woods could have initiated a complaint with the labor

commissioner following her termination from employment, she chose to

assert a right to a cause of action in district court based on the

termination of her employment. Once she made this choice and invoked

the jurisdiction of the district court, she was required to allege all

theories of recovery to support the alleged wrong against her. An action

between the same parties involving the same claim that has been

adjudicated by the court is final as to all issues that could have been

presented to the court. Bennett v. M.C. No. 619, Inc., 586 N.W.2d 512,

516 (Iowa 1998) (“[A] final judgment rendered by a court of competent

jurisdiction on the merits is conclusive as to the rights of the parties and

their privies, and, as to them, constitutes an absolute bar to a

subsequent action involving the same claim, demand or cause of

action.”).   A party is not entitled to bring a second action simply by

alleging a new theory of recovery for the same wrong. Id. Woods was

required to allege her various theories, including her public policy theory

under section 720.4, in the first action.

      We conclude the district court properly dismissed Woods’s current

lawsuit. The prior action was an adjudication of the merits. See Iowa R.
                                     5

Civ. P. 1.946 (“All dismissals not governed by rule 1.943 or not for want

of jurisdiction or improper venue, shall operate as adjudications on the

merits unless they specify otherwise.”). Woods chose to pursue her prior

claim independent of her right to file a complaint with the commissioner

of labor, and the district court had subject matter jurisdiction to

determine if Woods could bring the private cause of action she sought.

See Penn v. Iowa State Bd. of Regents, 577 N.W.2d 393, 401 (Iowa 1998)

(noting the doctrine of res judicata does not apply if subject matter

jurisdiction was lacking in the previous action).      The doctrine of res

judicata was properly applied by the district court.
      DECISION OF COURT OF APPEALS AND JUDGMENT OF

DISTRICT COURT AFFIRMED.

      All justices concur except Hecht and Appel, JJ., who take no part.